Title: To John Adams from Henry Grand, 29 January 1781
From: Grand, Henry
To: Adams, John



Paris Jany 29th. 1781
Sir

By order and for Account of M. Fr. Dana I am to credit your Account for 2658.16.10 which I have already done, and said Money will rest at your Disposal. Said Gentleman has likewise remitted me 4 Loan office Bills amounting to 2390. for your Account also, and for which you will have credit when in cash.
No Body has yet drawn on me, Sir for the Madeira Wine I have in my Cellar belonging to you, and could wish however to have the Invoice of said Wine to enable me to give it any apreciation for Sale, in case Purschasers should present themselves.
I am with due Respect Your most obt hbl st

Grand

